 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                           NORTHERN DISTRICT OF CALIFORNIA
 9
10 BARTHOLOMEW POWELL, an                         Case No: 4:18-CV-05117 - HSG
   individual,
11             Plaintiff,                         ORDER TO DISMISS ENTIRE
                                                  CIVIL ACTION, WITH
12            v.                                  PREJUDICE
13
   STERICYCLE, INC., a Delaware
14 corporation; STERICYCLE
   SPECIALTY WASTE SOLUTIONS,
15 INC., a Delaware corporation;
   STERICYCLE ENVIRONMENTAL
16 SOLUTIONS, INC., a Delaware
   corporation; and DOES 1 through 30,
17 inclusive,
18                     Defendant.
19
20            IT IS ORDERED that, pursuant to Rule 41(a)(1) of the Federal Rules of Civil
21 Procedure, the above captioned civil action is hereby dismissed in its entirety, with
22 prejudice, with each party bearing its or his own attorneys’ fees and costs.
23            IT IS SO ORDERED.
24
25 Date: June 5, 2019                 ______________________________
26                                    The Honorable Haywood S. Gilliam, Jr.
27
28

                                              -1-                         Case No. 4:18-cv-05117
     SMRH:4815-6054-2616.1              ORDER TO DISMISS ENTIRE CIVIL ACTION WITH PREJUDICE
